Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakowski et al., EP 2 058 854 A2.
Bakowski et al. shows the invention as claimed including a method of manufacturing a power device in SiC comprising a low voltage module (see paragraph 0015) and a high voltage module (see JFET of figs. 1 and 2), the low voltage module having a repeating structure comprising an emitter 11, base 9, and collector 8 in at least a first direction, the repeating structure repeats with a regular distance in at least the first direction, the high voltage module comprising a doped buried grid (6,16) with a repeating structure in at least a second direction, the repeating structure repeats with a regular distance in at least the second direction, the HVM and the LVM comprising doped SiC (see paragraph 0011).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakowski et al., EP 2 058 854 A2.
Bakowski et al. is applied as above but does not expressly disclose the particular order or sequence of manufacture of the low voltage and high voltage modules. However, it would have been 
Concerning claims 27-28, Bakowski et al. does not expressly disclose manufacturing the LVM and HVM’s separately and then assembling them or storing the HVM before manufacturing the LVM. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture the HVM’s and LVM’s separately followed by assembly because in such a way the particular devices associated with the voltage modules can be separately optimized. Regarding storing the HVM prior to beginning manufacture of the LVM, it would have been obvious to one of ordinary skill in the art at the time the invention was made that it may be necessary to, for example, store the HVM if additional fabrication of other components needs to be performed.

Allowable Subject Matter
Claims 1-24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chesin et al., US 2019/0131188 discloses the simultaneous formation of a BJT and JFET (see abstract). Furthermore, Dukes et al., US 2018/0290893 discloses forming SiC based devices containing high voltage and low voltage modules such as JFETs and BJTs (see paragraph 0376). Furthermore, Sato et al.., US 2016/0254808 discloses SiC based switching devices containing a JFET (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/RICHARD A BOOTH/                                                                                                                    Primary Examiner, Art Unit 2812                                                                                    

April 10, 2021